Citation Nr: 0419432	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The deceased had service from December 1941 to January 1946, 
including a period in which he was a prisoner of war.  
Service based upon this period of were was the subject of a 
forfeiture decision.  The veteran had recognized active duty 
from January 1946 to January 1947.  He died in November 1955.  
The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for cause of the 
veteran's death.

In the appellant's VA Form 9, Appeal to the Board, received 
in May 2003, she requested a hearing with a Decision Review 
Officer.  A hearing was scheduled for November 2003.  A 
November 2003 Informal Conference Report shows that the 
appellant found the informal conference to have satisfied her 
request for a Decision Review Officer hearing.  Thus the 
Board finds that there is no hearing request pending at this 
time.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by the Board in a February 1969 decision.  

2.  A petition to reopen the claim for service connection for 
cause of the veteran's death was denied by the Board in a 
February 1991 decision.

3.  The evidence received since the February 1991 Board 
decision is cumulative and redundant of the evidence of 
record at the time of the February 1991 Board decision.




CONCLUSIONS OF LAW

1.  The February 1969 Board decision, which denied service 
connection for cause of the veteran's death, and the February 
1991 Board decision, which denied reopening the claim for 
service connection for cause of the veteran's death, are 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  The evidence received since the February 1991 Board 
decision, which denied reopening the claim for service 
connection for cause of the veteran's death, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her petition to reopen the claim for service 
connection for cause of the veteran's death by means of the 
March 2003 and November 2003 letters.  In March 2003 letter, 
the RO stated the following:

Records show the veteran died on November 
[], 1965 with the cause of death listed 
as nervous breakdown due to war in 
Okinawa.  Your claim for Dependency and 
Indemnity Compensation (DIC) benefits was 
initially denied on June 10, 1966 since 
there [was] no evidence of the death-
causing condition in service or within 
the applicable post-service presumptive 
period.  The veteran was service-
connected for epilepsy, grand mal.  There 
was also no evidence showing any causal 
relationship between the cause of death 
and his service-connected condition.  You 
tried to reopen your claim previously but 
[it was] denied on July 7, 1966 and 
August 18, 1966 in the absence of new and 
material evidence and this decision was 
upheld by the Board of Veterans' Appeals 
(BVA) on February 20, 1969 and February 
4, 1991.

The RO stated that the appellant could reopen her claim only 
upon the presentation of "new and material" evidence.  It 
stated that "new evidence" was evidence that had not been 
previously considered and that "new evidence" was 
considered "material" when it pertained to the 
circumstances surrounding the veteran's death.

The RO then went on to inform the appellant of the evidence 
needed to establish service connection for cause of the 
veteran's death must show three things: (1) the cause of the 
veteran's death; (2) a disease or injury in service; and (3) 
a relationship between the cause of death and the disease or 
injury in service, which was usually shown by the death 
certificate or a medical opinion.  The RO noted that it 
already had the information as to (1) the cause of the 
veteran's death.  In the July 2003 letter, the RO reiterated 
the evidence necessary to substantiate a claim for service 
connection for cause of the veteran's death.

Thus, the appellant was informed that the evidence needed to 
reopen her claim was that which would demonstrate a nexus 
between the cause of the veteran's death and service or his 
service-connected disability.  Based on the above facts, the 
Board finds that VA has no outstanding duty to inform her 
that any additional information or evidence is needed. 

Second, VA must inform the claimant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the 
March 2003 letter, the RO informed the appellant that it 
would request medical evidence for her if she told VA about 
this evidence.  It told her to send the information 
describing the additional evidence by May 1, 2003.  In the 
November 2003 letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.  

On your behalf, VA will make reasonable 
efforts to get the following evidence:  
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.  

(Bold in original.)  Thus, the appellant has been informed of 
which information and evidence she was to provide to VA and 
which information and evidence VA would attempt to obtain on 
her behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the veteran's service medical records had 
been associated with the file.  Additionally, evidence had 
been associated with the claims file when the appellant filed 
her initial claim for service connection for cause of the 
veteran's death in 1966 and her petition to reopen the claim 
in 1988.  For example, she had submitted a copy of the death 
certificate, statements from private physicians, and argument 
to support her claim.  As to her current application to 
reopen the claim for service connection for cause of the 
veteran's death, the appellant has not identified any records 
for VA to obtain; rather, she has submitted records herself 
to support her petition.  Thus, the Board finds that the 
appellant has not identified any additional records that VA 
needs to assist in obtaining.  Further, it establishes that 
she knew she could submit evidence.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This has occurred in this case, as the March 2003 
letter was issued prior to the June 2003 rating decision.  

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the March 2003 letter that was 
provided to the appellant did not contain the exact wording 
of the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  Specifically, in the March 
2003 letter, the RO asked the appellant to send information 
describing additional evidence that she wanted VA to obtain 
for her or the evidence itself to VA.  The November 2003 
Informal Conference Report shows that the appellant reported 
she had no additional evidence to submit.  She did submit 
evidence and the October 2003 letter informed her to bring 
evidence.  Further, the April 2004 letter informed her that 
she could submit evidence.  Thus, the Board finds that in 
this case, each of the four content requirements of a VCAA 
notice has been fully satisfied, and that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  38 C.F.R. § 20.1102.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In the February 1969 decision, the Board denied service 
connection for cause of the veteran's death.  The evidence of 
record at that time consisted of the veteran's service 
records, private medical records, the death certificate, and 
statements provided by the appellant.  A description of that 
evidence follows.

The service medical records show that the veteran had been 
diagnosed with grand mal epilepsy.  He was granted service 
connection for grand mal epilepsy during his lifetime and 
assigned an evaluation of 30 percent.

A February 1954 chest x-ray showed a finding that the veteran 
had minimal pulmonary tuberculosis, reinfection type, right 
upper lung field.  A February 1956 VA examination report 
showed diagnoses of grand mal epilepsy and pulmonary 
tuberculosis, chronic, moderately advanced, and active.  A 
June 1961 chest x-ray showed that the veteran had advanced 
active pulmonary tuberculosis.  

In a June 1965 statement from Dr. VM, he stated that the 
veteran had been examined by him and found to be suffering 
from pulmonary tuberculosis in addition to his nervous 
breakdown.  

The death certificate shows that the veteran died in November 
1965 due to a nervous breakdown due to the war in Okinawa.  

In an April 1966 letter from Dr. PA, he stated that he had 
treated the veteran from August 1965 to November 1965, at 
which time, the veteran had presented a clinical picture of 
coughing, loss of weight, and afternoon rise of temperature.  
He opined that the veteran was probably suffering from Koch's 
infection, which he stated was the ultimate cause of his 
death.

The appellant had contended that service connection for cause 
of the veteran's death was warranted because she felt the 
cause of death of the nervous breakdown was related to the 
service-connected epilepsy.

In the February 1969 decision, the Board stated that based on 
Dr. PA's statement, the veteran had died from pulmonary 
tuberculosis, which was not present in service and was not 
diagnosed by acceptable clinical procedure within three years 
after service.  The Board additionally stated that the 
service-connected grand mal epilepsy was not etiologically 
related to the pulmonary tuberculosis and that the 
neurological disorder was not manifested by symptomatology 
which would have contributed to the veteran's death.  That 
decision is final.

At the time of the February 1991 Board decision, the 
additional evidence submitted were affidavits from private 
physicians and the appellant's contentions.  An August 1948 
letter shows that the author of the letter (whose name is 
illegible), a medical doctor, stated the veteran had been 
diagnosed with active pulmonary tuberculosis.  In a March 
1969 statement from Dr. PC, he stated that from the records 
in the clinic, it showed that the veteran had been treated on 
January 24, 1950, for a lung ailment and that x-ray 
examination showed he had pulmonary tuberculosis.  In a May 
1975 certification, the clerk and the chief of the hospital 
at the Republic of Philippines Ministry of Health stated that 
the veteran had been treated in August 1947 for pulmonary 
tuberculosis and that x-ray film showed a positive finding of 
such disease.  

In a January 1976 affidavit, Dr. CM stated that in 1946, he 
treated the veteran in Davao City for pulmonary tuberculosis.  
In a September 1979 sworn statement, Dr. GA stated that from 
his personal records that he treated the veteran in August 
1949 for pulmonary tuberculosis.  A January 1984 
certification shows that a clinical clerk stated that a 
record on file at the clinic showed that the veteran had been 
treated for pulmonary tuberculosis on June 20, 1948.

The appellant asserted that the veteran had died from 
pulmonary tuberculosis, which was service connected, as he 
had acquired such disease while in service.  She also stated 
that the veteran was a prisoner of war and that he had 
developed pulmonary tuberculosis during the time he was a 
prisoner of war in 1942.

In the February 1991 decision, the Board determined that the 
appellant had not submitted new and material evidence to 
reopen the claim for service connection for cause of the 
veteran's death.  It found that the Board's February 1969 
decision was supportable based upon the evidence of record at 
that time, and made the following determination:

Evidence received since th[e February 
1969] decision consists of laboratory 
reports and affidavits by physicians who 
stated that they treated the veteran for 
tuberculosis during the three-year 
presumptive period following service and 
thereafter.  However, this evidence does 
not show that the veteran was diagnosed 
with pulmonary tuberculosis by approved 
methods.  Therefore, the Board is unable 
to find that the veteran incurred 
tuberculosis during service or that it 
was manifested during the three-year 
presumptive period.

The appellant has presented no new and 
material evidence to show that the 
veteran's service-connected disability 
had any connection to his death. . . .

The Board concluded that the evidence did not show that 
pulmonary tuberculosis was incurred in service or within the 
presumptive period and that the evidence did not show that 
the service-connected grand mal epilepsy was etiologically 
related to the pulmonary tuberculosis or that it was 
otherwise a factor in the veteran's death.  Thus, it stated 
that the appellant had not presented a new factual basis to 
show that service connection for cause of the veteran's death 
was warranted.  That decision is final.

In the appellant's current application to reopen the claim 
for service connection for cause of the veteran's death, she 
has submitted duplicative records, affidavits, and a 
statement from a private physician.  She asserts that the 
veteran had pulmonary tuberculosis, which he incurred in 
service and had caused the veteran's death.

In a July 1998 certification from a private physician, Dr. 
VV, he stated that the veteran had been a patient of his in 
1964 and was suffering from pulmonary tuberculosis.  He added 
that he had started treating the veteran in 1946 until he 
died in 1965.

A November 2002 joint affidavit from two friends of the 
veteran indicates that the two individuals attest to the fact 
that the veteran was treated between January 1946 and January 
1947 for a nervous breakdown and tuberculosis and that the 
veteran's medical records showing such treatment were thrown 
out by the physician's family in November 2000.  In a undated 
letter from the son of the deceased physician, Dr. VV, he 
stated that the veteran had been seen in 1964 and 1965 due to 
his "illness," and that he had personal knowledge of this 
because he had gone with his father to the veteran's home 
when the veteran was ill.  

In a June 2003 joint affidavit, two men stated that they are 
veterans of World War II and had served with the veteran and 
that the veteran had complained of having a nervous breakdown 
and tuberculosis in service.  They stated that they ran into 
the veteran some time after service and that he told them he 
was still suffering from both disabilities but that the 
hospital where he had been treated had been burned down and 
wiped out by a tidal wave and that such records could not be 
located.

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

A surviving spouse is entitled to service connection for the 
cause of the veteran's death if she can establish that a 
disability incurred or aggravated by service, or proximately 
due to or the result of service connected disability, either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the February 1991 Board decision, which relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.  See 
38 C.F.R. § 3.156(a).  The appellant was informed in the 
February 1991 Board decision that the basis of the denial of 
her claim for service connection for cause of the veteran's 
death was that there was a lack of acceptable medical 
evidence of a nexus between the cause of the veteran's death 
and service, to include a lack of competent evidence of a 
nexus between the cause of death and the veteran's service-
connected epilepsy.  Additionally, the Board stated that none 
of the evidence showing a diagnosis of pulmonary tuberculosis 
in service or within the three-year presumption period had 
been established by approved methods.  See 38 C.F.R. § 3.370 
(1991).  These were the specified bases for the denial of her 
prior claim.  

The evidence that the appellant has submitted in connection 
with her application to reopen is either not relevant to the 
issue of service connection for cause of the veteran's death 
or is duplicative of that which was before the Board at the 
time of the February 1991 decision.  None of the evidence 
cures the defects of (1) a lack of competent evidence of a 
nexus between the cause of the veteran's death and his 
service and (2) a lack of competent evidence of a nexus 
between the cause of the veteran's death and the service-
connected epilepsy; and (3) a lack of evidence showing that 
the veteran had been diagnosed with pulmonary tuberculosis by 
approved methods either in service or within the three-year 
presumption period following the veteran's discharge from 
service.  

Dr. VV's July 1998 statement indicates that the veteran had 
been treated for pulmonary tuberculosis in 1964, which is 17 
years after the veteran's discharge from service.  While Dr. 
VV stated he had treated the veteran since January 1946, he 
did not state that such treatment was for pulmonary 
tuberculosis.  

The joint affidavits about missing medical records and about 
the veteran being treated in service for pulmonary 
tuberculosis would not constitute new and material evidence 
to reopen the claim for service connection for cause of the 
veteran's death, as these statements are made by lay persons, 
and such assertions would require a medical opinion.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

The statement from the Dr. VV's son as to his father having 
treating the veteran in 1964 for pulmonary tuberculosis is 
merely duplicative of that which was in the record in 
February 1991, as it establishes that the veteran had been 
treated for pulmonary tuberculosis during his lifetime.  

The Board has considered the appellant's arguments that 
service connection for cause of the veteran's death is 
warranted and that the veteran had incurred pulmonary 
tuberculosis while a prisoner of war; however, they are the 
same arguments she made at the time of the February 1991 
Board decision.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992). 

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it essentially duplicates evidence which was previously 
considered and is merely cumulative or redundant.  See id.  
To reiterate, the appellant has not submitted competent 
evidence of a nexus between the cause of the veteran's death 
and his service, to include a relationship between the 
veteran's death and his service-connected disability of 
epilepsy.  Additionally, she has not submitted evidence 
showing that the veteran had been diagnosed with pulmonary 
tuberculosis in service or within the three-year period 
following his discharge from service by approved methods.

Accordingly, for the reasons stated above, the Board has 
determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, and the application to reopen such 
claim is denied.

Lastly, the veteran was a prisoner of war.  The Board is 
aware that the law governing presumptive service connection 
for prisoners of war has been amended.  However, pulmonary 
tuberculosis was not added to the list of presumptive 
diseases.  Therefore, there is neither a new theory of 
entitlement or a new claim.  As such, the Board does not 
address the forfeiture.


ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



_________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



